In this case Cuberly Bros. Mercantile Company began this suit on the 3rd day of June, 1927, against Lyman T. Boggess on certain notes given by him to the plaintiffs. Plaintiffs sought attachment against certain land described in the petition, and named, as claiming an interest in the land, Emma Boggess, wife of Lyman T. Boggess, C.D. Bell, and Commissioners of the Land Office of the state of Oklahoma. The proceedings in the case are substantially identical with those in the case of No. 19768, Citizens' State Bank of Vici v. Boggess et al., this day decided, *Page 40 147 Okla. 37, 294 P. 185, except that the attachment proceedings in this cause seem to have been levied subject to the attachment levy made by the Citizens' State Bank of Vici on the land; Tom W. Boggess having also moved in this case to set aside the attachment and sale.
The questions presented in the appeal of these cases are the same. The cases are briefed together, and for the reasons stated in the opinion in the former case, here controlling, this case must also be affirmed. And it is so ordered.
TEEHEE, EAGLETON, HERR, BENNETT, LEACH, DIFFENDAFFER, and HALL, Commissioners, concur.
By the Court: It is so ordered.